Citation Nr: 1424674	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a VA Form 9 substantive appeal that was received on January 16, 2008 and which pertain to issues of whether new and material evidence was received to reopen a claim for service connection for a lung disorder and entitlement to service connection for a back disorder was timely.

2.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for a lung disorder.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection is warranted for a back disorder.
	
5.  Entitlement to service connection for bilateral hearing loss disability.
 
6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for pharyngitis.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for residuals of a second degree burn of the right hand, to include painful scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 through November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2006, March 2007, and August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and in December 2010 by the VA RO in Nashville, Tennessee.  The Veteran has perfected timely appeals of these decisions.  Original jurisdiction over this appeal currently rests with the Nashville RO.

The Veteran testified during a July 2010 Travel Board hearing that was held at the Nashville RO.  A transcript of the Veteran's testimony is associated with the claims file.

In September 2010, the Board remanded this matter for further development to include:  obtaining the Veteran's social security records; contacting the Veteran to obtain the names of any treatment providers who provided the Veteran with treatment since April 2008; obtaining records for treatment at the VA Medical Center in Murfreesboro, Tennessee and any other treatment identified by the Veteran; adjudicating in the first instance the issue of the timeliness of the Veteran's January 16, 2008 substantive appeal; and affording the Veteran VA examinations of his hearing loss, tinnitus, pharyngitis, and hypertension.  The Board is satisfied that the ordered development action has been performed, and is prepared to proceed with de novo consideration of the matters on appeal.

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA system.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

The issues of entitlement to an earlier effective date for non-service-connected pension benefits and to service connection for chronic syncope and lightheadedness have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of the Veteran's entitlement to service connection for a lung disorder; pharyngitis; hypertension; and residuals of a second degree burn of the right hand, to include painful scarring, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's January 16, 2008 VA Form 9 substantive appeal is timely; accordingly, the Veteran perfected a timely appeal of the Louisville RO's January 2006 denials of service connection for a lung disorder and for a back disorder.

2.  A November 2002 rating decision denied the Veteran's claim for service connection for a lung disorder, characterized at that time as asbestosis; notice of that decision was mailed to the Veteran on November 12, 2002; and the Veteran did not subsequently perfect a timely appeal of that decision.

3.  The Veteran's current request to reopen his claims for service connection for a lung disorder and a back disorder was received in August 2005.

4.  The evidence associated with the claims file since the November 2002 rating decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran has current lung and back disorders and whether such disorders may be related to his active duty service, and moreover, raises a reasonable possibility of substantiating the Veteran's claims for service connection for lung and back disorders.

5.  The Veteran has degenerative disc disease of the lumbar spine with a moderate-sized left paracentral disc herniation at L5-S1 and moderate narrowing of the central canal and mass effect on the left S1 and S2 nerve roots; however, this condition has not been shown to have been incurred during the Veteran's active duty service or related to an injury or illness incurred by the Veteran during his active duty service.

6.  The Veteran has bilateral hearing loss and tinnitus; however, neither condition has been shown to have been incurred during the Veteran's active duty service or related to acoustic trauma or other injury or illness incurred by the Veteran during his active duty service.



CONCLUSIONS OF LAW

1.  Requirements as to the timeliness of the Veteran's January 16, 2008 substantive appeal are waived and that substantive appeal will be construed as being timely received.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303, 20.305 (2013).

2.  The additional evidence associated with the claims file since the RO's final November 2002 decision is new and material, and the Veteran's claim for service connection for a lung disorder, to include as secondary to asbestos exposure, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a back disorder are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2013).

4.  The criteria for service connection for hearing loss are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2013).

5.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding, the issues of the timeliness of the Veteran's January 16, 2008 substantive appeal and whether new and material evidence was received to reopen his claim for service connection for a lung disorder, given the favorable action taken below with regard to those issues, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

Concerning the issues of the Veteran's entitlement to service connection for a back disorder, a pre-rating September 2005 letter notified the Veteran of the information and evidence needed to substantiate his claim.  The letter did not, however, provide any notice as to the assignment of disability ratings and effective dates in accordance with Dingess.  Nonetheless, a subsequent June 2007 letter provided the Veteran with the notice required under Dingess.  After issuance of this letter, and after the Veteran was given an opportunity to respond, the issue of the Veteran's entitlement to service connection for a back disorder was readjudicated in a November 2007 Statement of the Case (SOC).  Hence, the Veteran is not shown to be prejudiced by the late timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the issues of the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus, a pre-rating January 2007 letter notified the Veteran of the information and evidence needed to substantiate his claims.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claims were adjudicated in the RO's March 2007 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, claims submissions, lay statements, social security records, VA treatment records, and identified and pertinent private treatment records have been associated with the record.  During the course of this appeal, the Veteran was afforded a VA examination of his claimed hearing loss and tinnitus in October 2010.  This examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that the Veteran has not been afforded a VA examination of his back disorder.  For the reasons discussed fully below, such an examination is not warranted in this case.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Timeliness of Substantive Appeal Received on January 16, 2008

By way of history, the Board notes that the Veteran's initial claim for service connection for an unspecified lung disorder, marked by reported respiratory problems and claimed as being secondary to in-service asbestos exposure, was received in January 2001.  In a November 2002 rating decision, the RO in Louisville, Kentucky characterized the Veteran's claim as service connection for asbestosis and denied the claim.  As basis for the denial, the RO determined that the evidence at that time showed that the Veteran actually had not been diagnosed with a specific lung disorder and that there was no evidence showing that the Veteran's reported respiratory symptoms were in any way related to asbestos exposure during service.  The Veteran did not appeal that decision; hence, the November 2002 decision became final.  38 U.S.C.A. § 7105(c).

In August 2005, the Veteran sought to reopen his claim for service connection for a lung disorder, and concurrently, filed a new claim for service connection for a back disorder.  In a January 2006 rating decision that was mailed to the Veteran on January 31, 2006, the RO apparently reopened the Veteran's claim for service connection for a lung disorder; however, determined that service connection still was not warranted because the evidence did not show a current diagnosis, and moreover, did not show a relationship between the Veteran's symptoms and his active duty service.  The RO also denied the Veteran's back claim.

On November 24, 2006, VA received a timely Notice of Disagreement as to the foregoing issues.  A Statement of the Case (SOC) pertaining to those issues was mailed to the Veteran on November 9, 2007.  A cover letter accompanying the SOC notified the Veteran that a substantive appeal was due within 60 days from the date of the letter or, the remainder of the one year period from the date of the January 2006 rating decision.  Subsequently, a VA Form 9 substantive appeal pertinent to the Veteran's denied lung disorder claim was received by VA on January 16, 2008.

In a January 2008 letter, VA notified the Veteran that his substantive appeal was not deemed timely.  In a February 2008 letter, the Veteran responded by asserting that his substantive appeal should have been postmarked December 28, 2007, and hence, was timely.  Pursuant to the Board's September 2010 remand, the issue of the timeliness of the Veteran's substantive appeal was considered and adjudicated by the Nashville RO in a March 2012 SOC.  In it, the RO noted that the postmarked envelope which accompanied the substantive appeal was not available in the claims file.  Apparently citing 38 C.F.R. § 20.305(a), the RO noted that in such cases, the proper postmark date was considered to be five days before the January 16, 2008 date stamp on the substantive appeal.  Applying the so-called mailbox provisions under the regulation, the RO calculated that even under 38 C.F.R. § 20.305(a), the postmark of the Veteran's substantive appeal was presumed as being January 10, 2008, which was still untimely.  The RO observed that the SOC would have to have been postmarked on or before January 9, 2008, to be timely.  

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Under 38 C.F.R. § 20.302(b), a timely filed substantive appeal must be received within 60 days from the date that the SOC is mailed to the Veteran, or, within the remainder of the one year period from the date of the mailing of the notification of the determination being appealed (in this case, the rating decision mailed on January 31, 2006), whichever period ends later.

In contrast to the filing of an untimely notice of disagreement which is a jurisdictional bar, the Board may implicitly or explicitly waive the issue of the timeliness of a Substantive Appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  Thus, the Board notes that the filing of a timely substantive appeal is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  

In view of the absence of the postmarked envelope which accompanied the Veteran's substantive appeal, given that the undisputed evidence shows that Veteran's substantive appeal was received by the RO on January 16, 2008.  Taking subtracting 5 days for mailing, and excluding the weekend (January 12, 2008 and January 13, 2008), the adjusted postmark date would be January 10, 2008, the day following the cutoff date for a timely substantive appeal.  In this case, in the interest of justice and fairness and acknowledging that the filing of a substantive appeal is not a jurisdiction bar, the Board finds it appropriate in this case to waive the timeliness requirement for filing the substantive appeal.  Accordingly, the Board concludes that the Veteran has perfected a timely appeal of the Louisville RO's January 2006 rating decision in which the RO declined to reopen the Veteran's claim for service connection for a lung disorder and denied service connection for a back disorder.

II.  New and Material Evidence

Having found that the Veteran's January 2008 substantive appeal was timely, the Board must now consider whether new and material evidence was received to reopen his claim for service connection for a lung disorder, claimed as secondary to asbestos exposure.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final November 2002 rating decision, the evidentiary record consisted only of the Veteran's January 2001 claim, a September 2001 statement, service treatment records, service personnel records, and private treatment records dated from September 1995 through January 2000.  In his claim, he alleged that he had been having problems in his lungs and throat due to alleged asbestos exposure during service in February 1970.  He alleged in his September 2001 statement that he was having intermittent respiratory problems and became out of breath and tired easily.  The private treatment records available at that time did not relate to any complaints, findings, diagnoses, or treatment pertinent to the Veteran's claimed lung condition.

Since the November 2002 rating decision was issued, VA has received additional evidence which consists of additional allegations raised by the Veteran in his claims submissions and in various statements provided by himself, his mother, and a buddy statement from L.H.; the Veteran's July 2010 Travel Board hearing testimony; and previously unobtained VA and private treatment records dated from June 1983 through November 2011; and a March 2010 VA examination report.

In his claim submissions, statements, and during his hearing, the Veteran elaborated that he was exposed to asbestos while performing deconstruction duties as part of the decommissioning of the U.S.S. Ozark.  He alleged further in his November 2008 Notice of Disagreement that he was diagnosed with and treated for a lung condition during his active duty service.  These assertions are supported by a July 2007 statement from his mother, who recalled that the Veteran wrote home frequently during service and complained of problems with his lungs and experienced dizziness and fatigue in his letters.  A December 2008 buddy statement from L.H. attests that the Veteran experienced lung and respiratory problems during boot camp and passed out on two occasions.  During his July 2010 Travel Board hearing, the Veteran also alleged that he participated in an experimental adenovirus vaccination program which caused him to experience an unspecified illness which included symptoms of difficulty breathing, passing out, and weakness.  Consistent with the Veteran's assertions, service treatment records show that the Veteran was treated on multiple occasions during service for fainting, dizziness, weakness, shortness of breath, and chest pain.  Post-service VA treatment records show that the Veteran has received VA treatment since December 2000 for reported respiratory problems diagnosed as chronic obstructive pulmonary disorder (COPD).

Overall, the current evidentiary record shows that the Veteran has a current respiratory condition, and also, appears to raise the possibility that this condition has been chronic since his active duty service.  In view of the same, the evidence appears to raise a reasonable possibility of substantiating the Veteran's claim for service connection for a lung disorder.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claim for service connection for a lung disorder, to include as secondary to asbestos exposure, must be reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases, such as arthritis and cardiovascular diseases including hypertension, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Back

Having determined that the Veteran's January 2008 substantive appeal was timely, the Board must consider whether service connection for a back disorder is warranted.

In his claims submissions, the Veteran alleges generally that he is entitled to service connection for a back disorder.  He does not raise any specific allegations in support of his claim in either his claims submissions or during his July 2010 Board hearing.  Similarly, statements provided by his mother in July 2007 and by his service buddy L.H. in December 2008 do not provide any further insight into the Veteran's claimed back disorder.

The service treatment records do not reflect any complaints, findings, diagnoses, or treatment of a back disorder.  In an April 1969 Report of Medical History completed by the Veteran at the time of his enlistment, he expressly denied having any prior or current history of back problems.  Medical examinations performed during his April 1969 enlistment examination and October 1970 separation examination were clinically normal.

Post-service treatment records, which encompass private and VA treatment received by the Veteran from June 1983 through November 2011, show that the Veteran first received treatment for his back during VA treatment in October 2004.  At that time, he reported that he had been having low back pain for the past year and that he had exacerbated his back pain in the past four weeks.  In that regard, he stated that he "really did a number" on his back while lifting the previous week and experienced symptoms which "brought me to my knees."  A physical examination revealed increased low back pain while leg straightening and Mild tenderness to palpation over the paraspinous musculature.  Lumbar spine x-rays revealed mild degenerative disease.

A lumbar spine MRI performed in February 2005 revealed mild to moderate degenerative facet disease in the lower lumbar spine with mild degenerative disc bulges, and a moderate-sized left paracentral disc herniation at L5-S1 with moderate narrowing of the central canal and mass effect on the left S1 and S2 nerve roots.  A possible L5-S1 radiculopathy was suspected.  Notably, the Veteran reported that his low back pain began after he fell outside of his home while carrying a steel beam.

Subsequent VA treatment records show that the Veteran was followed for ongoing back pain which radiated into his left leg.  Again, he reported during a May 2005 treatment visit that he had the onset of back pain in October 2004 after he fell while carrying 70 to 80 pounds.  During a follow-up treatment later that month, he again reported that his back pain had a "sudden onset" in October 2004.

In January 2006, the Veteran returned for VA treatment while reporting reinjury of his back sustained the day before while working in his yard.  A repeat lumbar spine MRI performed in April 2007 showed mild degenerative disc and facet disease.  During VA treatment in May 2007, he reported that he had been having his back pain for approximately four and a half years since falling at his home.

VA treatment records through 2010 show that the Veteran continued to be followed for back complaints.  During treatment in March 2010, he reported acute onset of low back pain approximately eight years before.  He continued to report ongoing low back pain which radiated into his buttocks and lower left extremity.  An examination performed at that time revealed sacroiliac tenderness, positive straight leg raising test at 90 degrees, and positive Faber test.  A neurological examination revealed reduced sensation to pinprick in the left L4-5 distribution.  A May 2008 lumbar spine MRI was reviewed and noted as being normal.  X-rays of the spine taken in March 2010 were reviewed and noted as showing slight diffuse degenerative disc disease, more advanced at L5-S1.

Overall, the evidence shows that the Veteran has multilevel degenerative disc disease in the lumbar spine with a left paracentral disc herniation at L5-S1 and moderate narrowing of the central canal and mass effect on the left S1 and S2 nerve roots.  Nonetheless, the evidence does not show that this disorder was incurred during his active duty service.  In that regard, the service treatment records are entirely silent for any back complaints, findings, diagnoses, or treatment.  Most tellingly, no back condition was reported by the Veteran or observed by examining medical staff during the Veteran's separation examination.  Indeed, the Veteran does not raise any specific allegation that he sustained a back injury during his active duty service.

Also, the evidence does not show that the Veteran has had chronic back problems since service, or that his current back problems are related in any way to an injury or illness sustained during service.  In that regard, the Board notes again that the Veteran does not raise any specific allegations or theories linking his current back condition to his active duty service.  Indeed, the post-service treatment records show that the Veteran consistently reported during treatment on multiple occasions that his back problems began around the timeframe of 2004, when he fell while carrying a heavy load outside of his home.  Certainly, the absence of any back-related complaints, findings, diagnoses or treatment prior to October 2004 is entirely consistent with the history repeatedly reported by the Veteran during his treatment.

To the extent that the Veteran may be construed as asserting continuity of back symptoms since service, the Board observes that, in addressing lay evidence and determining what, if any, probative value may be assigned to it, consideration must be given to elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran would be competent to provide probative statements as to the onset and duration of his back symptoms.  Nonetheless, any assertion by the Veteran that he has experienced back symptoms dating back to his active duty service would simply not be credible in view of the many inconsistent prior statements made during treatment, in which he reported the onset of his back problems around the October 2004 fall at his home.  In view of the same, the Board is not inclined to assign any probative weight to any implied or express assertions by the Veteran that he has had continuous back symptoms.

As noted above, the Veteran has not been afforded a VA examination devoted to his back disorder.  Nonetheless, the Board points out that VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  The Board reiterates that the basic elements of service connection are: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  The Veteran has not alleged any particular in-service disease or injury of his back.  Moreover, in the absence of competent and credible evidence suggesting the existence of a causal relationship between the Veteran's current back disorder and his active duty service, the evidence does not present a prima facie case for service connection for those disabilities.  Under the circumstances, a VA medical examination to determine the nature and etiology of the Veteran's back disability is not warranted.  38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  As such, this claim is denied.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Bilateral Hearing Loss

In a June 2007 statement, the Veteran alleged that he had hearing loss during service and that his hearing loss was noted in the service treatment records.  He theorized that his hearing loss may have been related to a May 1970 injury in which he perforated his ear drums.

During his July 2010 Travel Board hearing, the Veteran elaborated that during service on the U.S.S. Aggressive, he was cleaning his left ear with a cotton swab when he lost his balance due to ocean turbulence and caused an injury to his left ear.  He also alleged that he sustained acoustic trauma while performing decommissioning work on board the U.S.S. Ozark.  According to the Veteran, such work entailed extensive sandblasting and working with a grinder to clean piping on the ship.  The Veteran stated that his hearing loss has progressively worsened over the past six years.

In addition to the foregoing general principles, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence shows that the Veteran underwent audiometric testing during post-service VA treatment in February 2006 and April 2008.  However, specific pure tone data from such testing are not reported in the treatment records.  Similarly, although the pure tone data are apparently stored electronically in the VA medical system, this data was apparently not retrieved and associated with the record.  Subject to the same, the Board observes that the April 2008 treatment record expresses that speech discrimination testing revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  Indeed, the treating audiologist diagnosed mild sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  Hence, the speech discrimination results and diagnoses expressed in the April 2008 treatment record are sufficient for showing that the Veteran does have a current bilateral hearing loss disability, as defined under 38 C.F.R. § 3.385.

Having determined that the Veteran has a current bilateral hearing loss disability, the outcome of the Veteran's claim for service connection for hearing loss depends upon an evidentiary showing that such hearing loss was either sustained during service or resulted from an injury or illness sustained during service.  In that regard, the Board concludes that the evidence does not show the existence of such an etiological relationship.

Initially, the Board observes that the service treatment records and service personnel records show that the Veteran did have periods of service on the U.S.S. Ozark and the U.S.S. Aggression.  An online ship's history for the U.S.S. Ozark indicates that the ship was actually decommissioned in April 1974, and in fact, was periodically deployed to the West Indies and South Atlantic Ocean during the period from February 1969 up until it was decommissioned.  Notably, however, the online history indicates that the U.S.S. Ozark did undergo periods of "material maintenance and upkeep" during that timeframe.  Thus, although the evidence does not support the Veteran's recollection that he participated in decommissioning activities on the U.S.S. Ozark, his assertions concerning noise exposure from general ship noise and from sandblasting and grinding activities (likely performed as part of the "material maintenance and upkeep") are consistent with the nature of his service and the ship's history.  The Board concludes that the Veteran did likely sustain acoustic trauma, as alleged during his hearing.

Similarly, the service treatment records do show that the Veteran was treated in May 1970 for complaints of left ear pain, periodic bleeding, and mild hearing loss after an accident with a cotton swab.  A physical examination performed at that time showed the presence of old blood in the external ear canal.  Audiometric testing of the Veteran's hearing was not performed at that time.

Audiometric testing was performed during the Veteran's April 1969 enlistment examination and during his October 1970 separation examination.  Pure tone thresholds shown during the enlistment examination are as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

During his separation examination, the Veteran demonstrated the following audiometric pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
X
LEFT
10
5
5
10
X

Overall, the demonstrated pure tones during service indicate a small degree of audiometric shifting that is consistent with some degree of hearing loss.  The Board notes that such hearing loss was not of such a severity as to be disabling.  Still, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As noted above, the available evidence shows that the Veteran underwent audiometric testing during VA treatment in February 2006 and April 2008.  Records from the February 2006 and April 2008 treatment reflect diagnoses of bilateral hearing loss which are consistent with the diminished speech recognition scores reported in the April 2008 record.  Nonetheless, no opinion was given as to the cause or origin of the Veteran's hearing loss.

During an October 2010 VA examination of his hearing, the Veteran reported that he "can't hardly hear anymore" and alleged that his hearing problems began during service after he sustained his in-service left ear cotton swab injury.  He realleged that he was also exposed to loud noise during service from sandblasting while decommissioning his ship, discharge of ship's guns, and general noise on board his ship.  Audiometric testing was performed; however, was deemed by the examiner as being insufficient for rating purposes because speech recognition test results were incongruent with pure tone audiometry results.  Again, specific audiometric data are not reported.

Notwithstanding the above, the examiner noted from her review of the claims file that the Veteran's hearing was within normal limits at the time of his enlistment and separation.  The examiner noted further that there is no evidence in the service treatment records of hearing loss sustained within a year from the Veteran's separation.  The examiner observed further that the Veteran had a strong history of post-service occupational noise exposure; indeed, the records show that the Veteran had an occupational history which includes lengthy periods of employment as a welder and an employee in a refrigerator manufacturing factory.  Hence, the examiner opined, it would be less likely as not that the Veteran's claimed hearing loss is related to his active duty service.

As noted above, there is no dispute that the Veteran has currently has a bilateral hearing loss disability.  For that reason, the fact that the specific audiometric test results are not reported in the October 2010 VA examination report does not render the examination insufficient.  Moreover, the Board notes that the negative etiology opinion provided by the VA examiner is not disputed or in conflict with the other medical evidence in the record, and indeed, is supported by rationale that is consistent with the facts and medical history shown in the evidence.

The November 2012 VA examiners' opinions are contradicted in the record only by the Veteran's lay assertions that he has experienced chronic hearing loss which dates back to his active duty service.  As noted above, in determining the probative weight to be assigned to the Veteran's lay assertions, the Board must undertake an analysis of the both the Veteran's competency and credibility.  Layno, 6 Vet. App. 465, 469 (1994).  Again, the Veteran is competent to provide probative statements as to his observations of the onset and duration of his hearing loss.  Nonetheless, the Veteran's assertions of continuity are contradicted by other facts in the record.  In that regard, the Board notes again that the Veteran did not have disabling hearing loss at any time during service or at the time of his separation from service.  Moreover, the post-service treatment records do not reflect any complaints or treatment of hearing loss prior to February 2006.  Concurrently, the records show that the Veteran has a long history of occupational noise exposure from employment as a factory worker and welder.  Indeed, the Veteran's assertions are also contradicted by the VA examiner's October 2010 opinion, which is based upon the foregoing facts.  Under the circumstances, the Board is not inclined to assign significant probative weight to the Veteran's assertions while affording greatest probative weight to the October 2010 opinion.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As such, this claim is denied.  The Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	C.  Tinnitus

Concerning tinnitus, the Veteran reported in a June 2007 statement that he experiences constant ringing in his ears.  During his July 2010 Board hearing, he testified that he first noticed his tinnitus approximately two or three years after being separated from service.  As discussed above, it is undisputed that the Veteran did sustain acoustic trauma during service.  

As would be expected given the Veteran's own assertion that he did not notice his tinnitus until after service, the service treatment records do not express any complaints of tinnitus.  As noted above, no abnormalities of the ears or hearing were noted during the Veteran's October 1970 separation examination.

Post-service treatment records show that the Veteran first reported constant tinnitus during a VA audiological consultation in February 2006.  April 2008 VA treatment records reflect that the Veteran reported at that time that he began noticing constant ringing in his ears two or three years before, in contrast to hearing testimony that he first noticed tinnitus two or three years after leaving service.

Again in contrast to his other assertions regarding the onset of his tinnitus, the Veteran reported during his October 2010 VA audiological examination that he began noticing tinnitus in 1969.  He reported that his tinnitus had become progressively worse, particularly over the past four or five years, and that at present, was constant and worse in the evenings.  Upon her review of the claims file, the examiner noted that the Veteran did not report tinnitus during audiometric evaluation in December 1969.  Further, the examiner noted, the Veteran offered conflicting statements as to when his tinnitus began.  In that regard, she observed that the Veteran reported during April 2008 treatment that is tinnitus began two or three years before, while stating during his examination that his tinnitus began in 1969.  In view of the foregoing evidence and inconsistencies, the examiner opined that it is less likely than not that the Veteran's tinnitus was related to his active duty service.

Particularly with regard to tinnitus, the Veteran is competent to provide probative statements as to onset and continuity "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (discussing tinnitus as a symptom of Meniere's disease).  Although the evidence shows that the Veteran has tinnitus, it does not show that the Veteran's tinnitus was sustained during service or is related to an injury or illness sustained during service, to include acoustic trauma.

As discussed, a full analysis of the probative value to be assigned to the Veteran's assertions concerning the onset and continuity of his tinnitus entails consideration of both competency and credibility.  Layno, 6 Vet. App. 465, 469 (1994).  Although the Veteran is competent to assert that his tinnitus began during service and has continued to date, the Board finds that the Veteran's assertions in that regard are simply not credible.  In that regard, and as discussed above, the Veteran has provided multiple and conflicting statements as to when his tinnitus began.  In that regard, he reported during April 2008 VA treatment that it began only two or three years before.  During his July 2010 Board hearing, he testified that he first noticed it approximately two or three years after his separation from service.  Finally, during his October 2010 VA examination, he reported that it began in 1969.  Although the Veteran attempts to reconcile these conflicting reports by explaining during the VA examination that he misunderstood previous questions concerning the onset of his tinnitus, the Board is not convinced given that the Veteran had multiple opportunities, to include his February 2006 and April 2008 VA treatments, July 2010 hearing, and October 2010 VA examination to provide an accurate report of the onset and duration of his tinnitus.  Nonetheless, despite having multiple opportunities to provide an accurate history, he did not report the onset of his tinnitus as being during service until his October 2010 VA examination.  In addition to these inconsistencies, the absence of any complaints of tinnitus during service is entirely consistent with the finding that the Veteran's tinnitus did not begin during his active duty service.

In view of the Veteran's grave credibility concerns, the Board does not assign any probative weight to his assertion that his tinnitus began during service.  By contrast, the Board assigns full probative weight to the negative opinion expressed by the October 2010 VA examiner, which is supported by a full rationale that is consistent with the facts shown in the record.

The preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  As such, this claim is also denied.  The Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

A timely appeal of the January 2006 decision denying service connection for a lung disorder and a back disorder has been received.  

New and material evidence having been received, the claim for service connection for a lung disorder, to include as secondary to asbestos exposure, is reopened. 

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is denied.
 
Service connection for tinnitus is denied.


REMAND

Having reopened the Veteran's claim for service connection for a lung disorder, to include as secondary to asbestos exposure, the Board finds that remand of the substantive service connection issue is necessary.  In that regard, the Board notes that the Veteran was treated during service for respiratory complaints in August 1969, October 1969, December 1969, and January 1970.  A July 2007 statement from the Veteran's mother states that the Veteran wrote home frequently during service and complained of problems with his lungs.  A December 2008 buddy statement from L.H. attests that the Veteran experienced lung and respiratory problems during boot camp and passed out on two occasions.  Post-service VA treatment records show that the Veteran has received VA treatment since December 2000 for reported respiratory problems that have apparently been diagnosed as chronic obstructive pulmonary disorder (COPD).

During his July 2010 Travel Board hearing, the Veteran also alleged that he participated in an experimental adenovirus vaccination program which caused him to experience an unspecified illness which included symptoms of difficulty breathing, passing out, and weakness.  He has also alleged in his claims submissions and testified during his hearing that he may have been exposed to asbestos while performing sandblasting and grinding work on board the U.S.S. Ozark.  As noted above, the Board finds that these reported duties are consistent with the Veteran's documented service and the known history of the U.S.S. Ozark.  Also, vaccination records are included in the service treatment records.  Although these records show that the Veteran was vaccinated for yellow fever, smallpox, and cholera while stationed at Great Lakes, Illinois.  He also received periodic injections for triple thyroid, tetanus, diphtheria, influenza, and polio from April through June of 1969.  It is unclear from these records, however, as to whether any of the administered vaccinations were experimental in nature or given as part of an experimental study.

Subject to the foregoing, the Board notes that it is unclear from the record as to whether the Veteran has ever been evaluated or tested for asbestosis.  Further, the Veteran has not been afforded a VA examination of his claimed lung disorder.  In view of the foregoing, the Veteran should be afforded such an examination at this time to explore the nature and etiology of his claimed lung disorder.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for pharyngitis, the Veteran testified that he has had longstanding problems in his throat and tonsils.  He suggests that this condition may have pre-existed his enlistment into service and was worsened during service.  Notably, he asserts that his throat and tonsil condition was either worsened or caused by his purported participation in the aforementioned experimental adenovirus vaccination program.  Somewhat consistent with the Veteran's assertions, service treatment records show that he was diagnosed during service with pharyngitis in June 1969.  Post-service treatment records show that the Veteran has received VA treatment since December 2000 for reported choking and difficulty swallowing.

In October 2010, the Veteran was afforded a VA examination of his pharyngitis.  Based upon findings from the examination, the examiner diagnosed seasonal rhinitis, but determined that the Veteran did not have pharyngitis.  The examiner did not, however, address or discuss the Veteran's reported difficulty swallowing or the pharyngitis noted in the service treatment records and post-service treatment records.  In the absence of such a discussion, it is unclear as to whether the examiner has considered whether the Veteran's pharyngitis may be episodic in nature, and if so, whether the Veteran's pharyngitis was caused or aggravated by his active duty service, to include purported participation in an adenovirus vaccination experiment.  Under the circumstances, the Veteran should be arranged to undergo a new VA examination of his pharyngitis to explore these medical questions.  38 C.F.R. § 3.159(c)(4).

Regarding his claim for service connection for hypertension, the Veteran testified during his Board hearing that he was diagnosed with hypertension in 1970 by his private family physician, Dr. Hayes.  Review of the claims file indicates that VA has not undertaken any efforts to obtain the Veteran's treatment records from Dr. Hayes.  Such efforts should be undertaken at this time.  38 C.F.R. § 3.159(c)(1).

With regard to the Veteran's claim for service connection for residuals of a second degree burn of the right hand, to include painful scarring, the Veteran testified that he has experienced dryness and cracking on his hands as a result of direct chemical exposure while performing sandblasting and grinding work on the U.S.S. Ozark.  Service treatment records dated October 1969 reflect that he was treated at that time for a second degree burn on his right hand.  A physical examination revealed a scar located on the dorsum of the right hand which measured 20 centimeters by 10 centimeters.  Post-service treatment records show that the Veteran received VA treatment in September 2004 for scaly patches on his hands, trunk, and buttocks, diagnosed as seborrheic keratosis.  It is unclear as to whether the seborrheic keratosis was related to the Veteran's in-service burn injury or to his in-service chemical exposure.  Further, no mention is made in the treatment record of any scarring on the Veteran's right hand.

Despite the foregoing evidence, the Veteran has not yet been afforded a VA examination to confirm the presence of any scarring on the Veteran's right hand, or to explore the nature and etiology of the seborrheic keratosis diagnosed in September 2004.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his lungs and respiratory condition, pharyngitis, hypertension, and right hand skin condition and scarring since November 2011.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a lung disorder,  to include as secondary to asbestos exposure; pharyngitis; hypertension; and residuals of a second degree burn on the right hand, to include painful scarring.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his lungs, dysphagia, hypertension, and skin.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for Dr. Hayes, who diagnosed hypertension in 1970, and any private or VA medical providers who have provided treatment for his lungs and respiratory condition, pharyngitis, hypertension, and right hand skin condition and scarring since November 2011.

2.  Make efforts to obtain the records from Dr. Hayes and any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination with an appropriate VA examiner to determine the nature and etiology of his claimed lung disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of this examination, the examiner should assume that the Veteran did perform sandblasting and grinding duties on pipes on the U.S.S. Ozark in 1970.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide diagnoses pertinent to the Veteran's claimed lung disorder.  For each diagnosed disorder, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during active duty service, is related in any other way to a disease or injury incurred during active duty service, to include his sandblasting and grinding duties on the U.S.S. Ozark, in-service vaccinations, and possible in-service exposure to asbestos.

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records.  In particular, the examiner should address the Veteran's documented in-service respiratory complaints and treatment, documented vaccinations received by the Veteran and whether they were experimental in nature, and the Veteran's post-service respiratory complaints and COPD diagnosis, and, discuss how such evidence impacts his or her conclusions and rationale.  If appropriate, the examiner should also provide an explanation as to why he or she does or does not concur with the earlier findings and diagnoses.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  The Veteran should also be afforded a VA examination of his claimed pharyngitis to determine its nature and etiology.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate testing should be conducted.  The examiner should provide diagnoses pertinent to the Veteran's claimed pharyngitis.  For each diagnosed disorder, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during active duty service, is related in any other way to a disease or injury incurred during active duty service, to include his sandblasting and grinding duties on the U.S.S. Ozark and in-service vaccinations.

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records and previous VA examination.  In particular, the examiner should address the Veteran's documented in-service pharyngitis diagnosis in June 1969, documented vaccinations received by the Veteran and whether they were experimental in nature, and the Veteran's post-service complaints of and treatment for choking and difficulty swallowing.  If appropriate, the examiner should also provide an explanation as to why he or she does or does not concur with the earlier findings and non-diagnoses documented in the treatment records and earlier VA examination.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

5.  The Veteran should also be afforded a VA skin examination to determine the nature and etiology of his claimed residuals of a second degree burn of the right hand, to include painful scarring .  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of this examination, the examiner should assume that the Veteran did perform sandblasting and grinding duties on pipes on the U.S.S. Ozark in 1970 and sustained direct contact of chemicals on his hands.

All appropriate testing should be conducted.  The examiner should provide diagnoses pertinent to the Veteran's claimed right hand skin residuals.  For each diagnosed disorder, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during active duty service, is related in any other way to a disease or injury incurred during active duty service, to include his sandblasting and grinding duties on the U.S.S. Ozark and in-service chemical exposure.

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records and previous VA examination.  In particular, the examiner should address the Veteran's documented in-service October 1969 treatment for second degree burns on his right hand and resulting scarring, the Veteran's post-service treatment for scaling on his hands, trunk, and buttocks, and the post-service September 2004 diagnosis of seborrheic keratosis.  If appropriate, the examiner should also provide an explanation as to why he or she does or does not concur with the earlier findings and non-diagnoses documented in the treatment records.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.  

6.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

7.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a lung disorder, to include as secondary to asbestos exposure; pharyngitis; hypertension; and residuals of a second degree burn on the right hand, to include painful scarring, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


